     Case 4:19-cv-00125-WTM-CLR Document 70 Filed 11/05/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


ANTHONY A OLIVER,

        Plaintiff,

V.                                                   CASE NO. CV419-125


LYFT, INC.,

        Defendant.




                                  ORDER


     In March 2019, Plaintiff Anthony Oliver brought this action

in the United States District Court for the Northern District of


California. (Doc. 1.) On June 4, 2019, the District Court for the

Northern District of California transferred the case to this Court.


{Doc.    42.)   For    the   following    reasons.   Plaintiff's   Complaint

(Doc. 1) and Amended Complaint (Doc. 4 9) are DISMISSED WITHOUT

PREJUDICE.


     On October 21, 2019, this Court adopted Magistrate Judge Ray's

Report and      Recommendation    and    imposed   several restrictions   on

Plaintiff, including:

  (1)    In addition to paying the Court's filing fee, Oliver

         must post a $1,000 contempt bond with the Clerk of

         Court. In this case, he should post the required bond

         within fourteen days of the District Judge's adoption

         of this recommendation, or as ordered by the District
 Case 4:19-cv-00125-WTM-CLR Document 70 Filed 11/05/20 Page 2 of 5




      Judge. This bond will be held by the Clerk of Court

      and, if Plaintiff has conducted the affairs in his

      case appropriately, the bond will be returned to him

      at its conclusion;


(2)   If Plaintiff fails to post a contempt bond, the Court

      will review the Complaint and determine whether it

      states a claim for relief that is plausible on its

      face, any such Complaint will be DISMISSED without

      any further judicial action 30 days from the date the

      Clerk receives the complaint, unless the Court orders

      otherwise. This automatic dismissal of insubstantial

      claims ^"will reduce the burden of paper-moving and

      explanation-writing,    conserving    a     little   judicial

      time for litigants who deserve attention." Alexander

      V. United States, 121 F.Sd 312, 315 (7th Cir. 1997).

      Thus, although the Court will read and consider any

      future Complaint that plaintiff endeavors to file, it

      will not necessarily enter an order addressing it. If

      no order is forthcoming, then 30 after the Complaint's

      receipt the Clerk shall, without awaiting any further

      direction,   notify   Oliver   that   his    case    has   been

      dismissed without prejudice. The Clerk shall not issue

      a summons on any complaint filed without the required

      bond, without an order from the Court. If Oliver posts
    Case 4:19-cv-00125-WTM-CLR Document 70 Filed 11/05/20 Page 3 of 5




       the      required   bond,     the   Clerk   shall   process    the

       Complaint, including issuing the summons, according

       to normal procedures.

{Doc. 54 at 4-5; Doc. 56 at 1.) The Court also noted that Plaintiff

had filed a Notice of Voluntary Dismissal and instructed Plaintiff

that, due to the imposed filing restrictions, he must file a

further notice to effectuate dismissal. (Doc. 56 at 2.) Plaintiff

appealed the Court's Adoption Order (Doc. 59); and the Eleventh

Circuit Court of Appeals dismissed the appeal due to lack of

standing   on    June   12,   2020    (Doc.   68).   Since   the     denial   of

Plaintiff's appeal. Plaintiff has failed to participate in this

case and has failed to comply with the imposed filing restrictions.

     Federal Rule of Civil Procedure 41(b) provides, in part: ^'If

the plaintiff fails to prosecute or to comply with these rules or

a court order, a defendant may move to dismiss the action or any

claim against it." As the Supreme Court has stated, ^'[t]he power

to invoke this sanction is necessary in order to prevent undue

delays in the disposition of pending cases and to avoid congestion

in the calendars of the District Courts." Link v. Wabash R.R. Co.,

370 U.S. 626, 629-30, 82 S. Ct. 1386, 1388, 8 L. Ed. 2d 734 (1962).

Similarly, under Local Rule 41.1(b) and (c) "the assigned Judge

may, after notice to counsel of record, sua sponte, or on motion

of any party, dismiss any action for want of prosecution, with or

without prejudice" for "[w]illful disobedience or neglect of any
    Case 4:19-cv-00125-WTM-CLR Document 70 Filed 11/05/20 Page 4 of 5




order of the Court; or . . . [a]ny other failure to prosecute a

civil action with reasonable promptness." S.D. Ga. L. R. 41.1. In

this case, Plaintiff has willfully disobeyed the Court's order and

failed    to   comply    with    the    conditions   imposed.   As   of   today.

Plaintiff has not posted the $1,000 contempt bond required by this

Court's order. Moreover, Plaintiff has an extensive history of

filing actions in this Court and subsequently failing to abide by

the Court's rules, procedures, and orders. ^               Plaintiff has also

failed to file an additional notice of voluntary dismissal as

advised by the Court. In light of these facts, the Court finds

that dismissal of Plaintiff s complaint is appropriate under Rule

41(b)    and   Local    Rule    41.1.   Accordingly,   the   Court   DISMISSES

Plaintiff's claims WITHOUT PREJUDICE.


                                   CONCLUSION


        For the foregoing reasons. Plaintiff's Complaint (Doc. 1) and

Amended    Complaint     (Doc.    49)    are   DISMISSED   WITHOUT   PREJUDICE.

Accordingly, Defendant's motions to compel arbitration and dismiss




1 In other cases. Plaintiff's abusive litigation practices have
led to the imposition of comprehensive filing restrictions and, in
some instances, dismissal of the case for failure to obey court
orders. Oliver v. County of Chatham, et al.. No. CV417-101, 2018
WL 2449201, at *1 (S.D. Ga. May 31, 2018) (dismissing case with
prejudice); Oliver v. Massey, No.: 418-cv-213, 2020 WL 6143558, at
*1 (S.D. Ga. Oct. 19, 2020); Oliver v. City of Pooler, No. CV418-
100, Doc. 79 at 6 (S.D. Ga. Oct. 29, 2020) f[T]he court has no
reason to believe that Plaintiff s disregard of his obligations as
a litigant will be rectified by an order imposing sanctions lesser
than dismissal with prejudice.").
    Case 4:19-cv-00125-WTM-CLR Document 70 Filed 11/05/20 Page 5 of 5




plaintiff's complaint {Docs. 46, 51) and Plaintiff's Motion To

Compel (Doc. 50) are DISMISSED AS MOOT. The Clerk of Court is

DIRECTED to close this case.


     SO ORDERED this     J     day of November 2020.




                                 WILLIAM T. MOORE, ^R.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
